COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00312-CV

SCC Partners, Inc. d/b/a Senior Care       §    From the 271st District Court
Health and Rehabilitation Center -
Bridgeport; and Foursquare
Healthcare, Ltd. f/k/a SCC
Healthcare Group                           §    of Wise County (CV14-04-225)


v.
                                           §    June 2, 2016

Billy Robert Ince, Individually and as
a Representative of the Estate of
Norecca “Joy” Ince, Deceased               §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellants SCC Partners, Inc. d/b/a Senior Care

Health and Rehabilitation Center - Bridgeport; and Foursquare Healthcare, Ltd.

f/k/a SCC Healthcare Group shall pay all of the costs of this appeal, for which let

execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston